Name: Commission Implementing Decision (EU) 2017/767 of 28 April 2017 amending the Annex to Implementing Decision 2014/709/EU concerning animal health control measures relating to African swine fever in certain Member States (notified under document C(2017) 2741) (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: agricultural activity;  agricultural policy;  natural environment;  Europe;  means of agricultural production;  regions of EU Member States
 Date Published: 2017-05-03

 3.5.2017 EN Official Journal of the European Union L 114/26 COMMISSION IMPLEMENTING DECISION (EU) 2017/767 of 28 April 2017 amending the Annex to Implementing Decision 2014/709/EU concerning animal health control measures relating to African swine fever in certain Member States (notified under document C(2017) 2741) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (3), and in particular Article 4(3) thereof, Whereas: (1) Commission Implementing Decision 2014/709/EU (4) lays down animal health control measures in relation to African swine fever in certain Member States. The Annex to that Implementing Decision demarcates and lists certain areas of those Members States in Parts I, II, III and IV thereof differentiated by the level of risk based on the epidemiological situation. That list includes, amongst others, certain areas of Poland. (2) Since November 2015, no cases of African swine fever in wild boar have been notified in the most Northern areas of Poland which are listed in Part II of the Annex to Implementing Decision 2014/709/EU. In addition, surveillance and wild boar management practices have been applied in these areas. These facts indicate an improvement in the epidemiological situation in these areas. Accordingly, those areas of Poland should now be listed in Part I, instead of Part II, of that Annex. (3) Between January and March 2017, few cases of African swine fever in wild boar were observed in the powiecie Ã osickim in Poland in an area currently listed in Part III of the Annex to Implementing Decision 2014/709/EU and in proximity to areas currently listed in Part I of that Annex. The occurrence of these cases constitutes an increase in the level of risk that needs to be taken into account. Accordingly, the relevant areas of Poland should now be listed in Part II, instead of Part I, of that Annex. (4) The evolution of the current epidemiological situation of African swine fever in the affected domestic and feral pig populations in the Union should be taken into account in the assessment of the animal health risk posed by that situation as regards that disease in Poland. In order to focus the animal health control measures provided for in Implementing Decision 2014/709/EU and to prevent the further spread of African swine fever, while preventing any unnecessary disturbance to trade within the Union and avoiding unjustified barriers to trade by third countries, the Union list of areas subject to the animal health control measures set out in the Annex to that Implementing Decision should be amended to take into account the changes in the current epidemiological situation as regards that disease in Poland. (5) The Annex to Implementing Decision 2014/709/EU should therefore be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 The Annex to Implementing Decision 2014/709/EU is replaced by the text set out in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 28 April 2017. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) OJ L 18, 23.1.2003, p. 11. (4) Commission Implementing Decision 2014/709/EU of 9 October 2014 concerning animal health control measures relating to African swine fever in certain Member States and repealing Implementing Decision 2014/178/EU (OJ L 295, 11.10.2014, p. 63). ANNEX The Annex to Implementing Decision 2014/709/EU is replaced by the following: ANNEX PART I 1. Estonia The following areas in Estonia:  Hiiu maakond. 2. Latvia The following areas in Latvia:  Bauskas novada Ã ªslÃ «ces, GailÃ «Ã ¡u, Brunavas un Ceraukstes pagasts,  Dobeles novada Bikstu, Zebrenes, Annenieku, NaudÃ «tes, Penkules, Auru, KrimÃ «nu, Dobeles un BÃ rzes pagasts, JaunbÃ rzes pagasta daÃ ¼a, kas atrodas uz rietumiem no autoceÃ ¼a P98, un Dobeles pilsÃ ta,  Jelgavas novada GlÃ «das, SvÃ tes, Platones, Vircavas, Jaunsvirlaukas, ZaÃ ¼enieku, Vilces, Lielplatones, Elejas un Sesavas pagasts,  Kandavas novada VÃ nes un Matkules pagasts,  KuldÃ «gas novada Rendas un Kabiles pagasts,  Saldus novada JaunlutriÃ u, LutriÃ u un Ã Ã ·Ã des pagasts,  Talsu novada Ã ¢ibuÃ ¼u pagasts,  Ventspils novada VÃ rves, UÃ ¾avas, JÃ «rkalnes, Piltenes, ZÃ «ru, UgÃ les, Usmas un ZlÃ ku pagasts un Piltenes pilsÃ ta,  BrocÃ nu novads,  RundÃ les novads,  TÃ rvetes novads,  StopiÃ u novada daÃ ¼a, kas atrodas uz rietumiem no autoceÃ ¼a V36, P4 un P5, Acones ielas, DauguÃ ¼upes ielas un DauguÃ ¼upÃ «tes,  Bauskas pilsÃ ta,  Talsu pilsÃ ta,  republikas pilsÃ ta Jelgava,  republikas pilsÃ ta Ventspils. 3. Lithuania The following areas in Lithuania:  Jurbarko rajono savivaldybÃ : RaudonÃ s, Veliuonos, SeredÃ ¾iaus ir JuodaiÃ iÃ ³ seniÃ «nijos,  Pakruojo rajono savivaldybÃ : KlovainiÃ ³, Rozalimo ir Pakruojo seniÃ «nijos,  PanevÃ Ã ¾io rajono savivaldybÃ : Krekenavos seniÃ «nijos dalis Ã ¯ vakarus nuo NevÃ Ã ¾io upÃ s,  Pasvalio rajono savivaldybÃ : JoniÃ ¡kelio apylinkiÃ ³, JoniÃ ¡kelio miesto, NamiÃ ¡iÃ ³, Pasvalio apylinkiÃ ³, PumpÃ nÃ ³, PuÃ ¡aloto, SaloÃ iÃ ³ ir VaÃ ¡kÃ ³ seniÃ «nijos,  RaseiniÃ ³ rajono savivaldybÃ : Ariogalos seniÃ «nija, Ariogalos miestas, Betygalos, PagojukÃ ³ ir Ã iluvos seniÃ «nijos,  Ã akiÃ ³ rajono savivaldybÃ : PlokÃ ¡Ã iÃ ³, KriÃ «kÃ ³, LekÃ Ã iÃ ³, LukÃ ¡iÃ ³, GriÃ ¡kabÃ «dÃ ¾io, BarzdÃ ³, Ã ½virgÃ ¾daiÃ iÃ ³, SintautÃ ³, Kudirkos NaumiesÃ io, SlavikÃ ³ ir Ã akiÃ ³ seniÃ «nijos,  Pasvalio miesto savivaldybÃ ,  RadviliÃ ¡kio rajono savivaldybÃ ,  VilkaviÃ ¡kio rajono savivaldybÃ ,  Kalvarijos savivaldybÃ ,  KazlÃ ³ RÃ «dos savivaldybÃ ,  MarijampolÃ s savivaldybÃ . 4. Poland The following areas in Poland: w wojewÃ ³dztwie warmiÃ sko-mazurskim:  gminy Kalinowo i Prostki w powiecie eÃ ckim,  gmina BiaÃ a Piska w powiecie piskim, w wojewÃ ³dztwie podlaskim:  gminy Juchnowiec KoÃ cielny, SuraÃ ¼, TuroÃ Ã  KoÃ cielna, Ã apy i PoÃ wiÃtne w powiecie biaÃ ostockim,  gmina BraÃ sk z miastem BraÃ sk, gminy BoÃ ki, Rudka, Wyszki, czÃÃ Ã  gminy Bielsk Podlaski poÃ oÃ ¼ona na zachÃ ³d od linii wyznaczonej przez drogÃ nr 19 (w kierunku pÃ ³Ã nocnym od miasta Bielsk Podlaski) i przedÃ uÃ ¼onej przez wschodniÃ granicÃ miasta Bielsk Podlaski i drogÃ nr 66 (w kierunku poÃ udniowym od miasta Bielsk Podlaski), miasto Bielsk Podlaski, czÃÃ Ã  gminy Orla poÃ oÃ ¼ona na zachÃ ³d od drogi nr 66 w powiecie bielskim,  gminy Drohiczyn, Dziadkowice, Grodzisk i Perlejewo w powiecie siemiatyckim,  gminy Grabowo i Stawiski w powiecie kolneÃ skim,  gminy KoÃ aki KoÃ cielne, Szumowo, ZambrÃ ³w z miastem ZambrÃ ³w w powiecie zambrowskim,  gminy Rutka-Tartak, Szypliszki, SuwaÃ ki i Raczki w powiecie suwalskim,  gminy SokoÃ y, Kulesze KoÃ cielne, Nowe Piekuty, Szepietowo, Klukowo, Ciechanowiec, Wysokie Mazowieckie z miastem Wysokie Mazowieckie, CzyÃ ¼ew w powiecie wysokomazowieckim,  powiat augustowski,  powiat Ã omÃ ¼yÃ ski,  powiat miejski BiaÃ ystok,  powiat miejski Ã omÃ ¼a,  powiat miejski SuwaÃ ki,  powiat sejneÃ ski,  gminy DÃ browa BiaÃ ostocka, JanÃ ³w, Nowy DwÃ ³r, Sidra, Suchowola i Korycin w powiecie sokÃ ³lskim. w wojewÃ ³dztwie mazowieckim:  gminy CeranÃ ³w, JabÃ onna Lacka, SterdyÃ  i Repki w powiecie sokoÃ owskim,  gminy Korczew, Przesmyki, Paprotnia, SuchoÃ ¼ebry, Mordy, Siedlce i Zbuczyn w powiecie siedleckim,  powiat miejski Siedlce,  gminy RzekuÃ , Troszyn, Czerwin i Goworowo w powiecie ostroÃ Ãckim,  PÃ ³Ã nocna czÃÃ Ã  gminy PlaterÃ ³w do linii kolejowej Nr 31 (Czeremcha  Siedlce) oraz gminy Olszanka i Ã osice w powiecie Ã osickim,  powiat ostrowski. w wojewÃ ³dztwie lubelskim:  gmina Hanna w powiecie wÃ odawskim,  gminy KÃ kolewnica Wschodnia i KomarÃ ³wka Podlaska w powiecie radzyÃ skim,  gmina MiÃdzyrzec Podlaski z miastem MiÃdzyrzec Podlaski, gminy DrelÃ ³w, Rossosz, SÃ awatycze, Wisznica, SosnÃ ³wka, Ã omazy i Tuczna w powiecie bialskim. PART II 1. Estonia The following areas in Estonia:  Elva linn,  VÃ µhma linn,  Kuressaare linn,  Rakvere linn,  Tartu linn,  Viljandi linn,  Harju maakond (vÃ ¤lja arvatud osa Kuusalu vallast, mis asub lÃ µuna pool maanteest nr 1 (E20), Aegviidu vald ja Anija vald),  IDA-Viru maakond,  LÃ ¤Ã ¤ne maakond,  PÃ ¤rnu maakond,  PÃ µlva maakond,  VÃ µru maakond,  Valga maakond,  Rapla maakond,  Suure-Jaani vald,  osa Tamsalu vallast, mis asub kirde pool Tallinna-Tartu raudteest,  Tartu vald,  Abja vald,  Alatskivi vald,  Haaslava vald,  Haljala vald,  Tarvastu vald,  NÃ µo vald,  Ã lenurme vald,  TÃ ¤htvere vald,  RÃ µngu vald,  Rannu vald,  Konguta vald,  Puhja vald,  Halliste vald,  Kambja vald,  Karksi vald,  Kihelkonna vald,  KÃ µpu vald,  LÃ ¤Ã ¤ne-Saare vald,  Laekvere vald,  Leisi vald,  Luunja vald,  MÃ ¤ksa vald,  Meeksi vald,  Muhu vald,  Mustjala vald,  Orissaare vald,  PeipsiÃ ¤Ã ¤re vald,  Piirissaare vald,  PÃ ¶ide vald,  RÃ ¤gavere vald,  Rakvere vald,  Ruhnu vald,  Salme vald,  SÃ µmeru vald,  Torgu vald,  Vara vald,  Vihula vald,  Viljandi vald,  Vinni vald,  Viru-Nigula vald,  VÃ µnnu vald. 2. Latvia The following areas in Latvia:  Apes novada Trapenes, Gaujienas un Apes pagasts, Apes pilsÃ ta,  Balvu novada VÃ «ksnas, BÃ rzkalnes, VectilÃ ¾as, Lazdulejas, BrieÃ ¾uciema, TilÃ ¾as, BÃ rzpils un KriÃ ¡jÃ Ã u pagasts,  Bauskas novada MeÃ ¾otnes, Codes, DÃ viÃ u un Vecsaules pagasts,  Daugavpils novada Vaboles, LÃ «ksnas, Sventes, Medumu, Demenas, KalkÃ «nes, Laucesas, Tabores, MaÃ ¼inovas, AmbeÃ ¼u, BiÃ ·ernieku, Naujenes, Vecsalienas, Salienas un Skrudalienas pagasts,  Dobeles novada JaunbÃ rzes pagasta daÃ ¼a, kas atrodas uz austrumiem no autoceÃ ¼a P98,  Gulbenes novada LÃ «go pagasts,  IkÃ ¡Ã ·iles novada TÃ «nÃ «Ã ¾u pagasta daÃ ¼a, kas atrodas uz dienvidaustrumiem no autoceÃ ¼a P10, IkÃ ¡Ã ·iles pilsÃ ta,  Jelgavas novada Kalnciema, LÃ «vbÃ rzes un Valgundes pagasts,  Kandavas novada CÃ res, Kandavas, ZemÃ «tes un Zantes pagasts, Kandavas pilsÃ ta,  Krimuldas novada Krimuldas pagasta daÃ ¼a, kas atrodas uz ziemeÃ ¼austrumiem no autoceÃ ¼a V89 un V81, un LÃ durgas pagasta daÃ ¼a, kas atrodas uz ziemeÃ ¼austrumiem no autoceÃ ¼a V81 un V128,  LimbaÃ ¾u novada Skultes, LimbaÃ ¾u, Umurgas, Katvaru, PÃ les un ViÃ ¼Ã ·enes pagasts, LimbaÃ ¾u pilsÃ ta,  PreiÃ ¼u novada Saunas pagasts,  Raunas novada Raunas pagasts,  RiebiÃ u novada SÃ «Ã ¼ukalna, Stabulnieku, GalÃ nu un SilajÃ Ã u pagasts,  RugÃ ju novada Lazdukalna pagasts,  Siguldas novada Mores pagasts un AllaÃ ¾u pagasta daÃ ¼a, kas atrodas uz dienvidiem no autoceÃ ¼a P3,  Smiltenes novada Brantu, Blomes, Smiltenes, Bilskas un GrundzÃ les pagasts un Smiltenes pilsÃ ta,  Talsu novada Ã ¶Ã «Ã ¼ciema, Balgales, Vandzenes, Laucienes, Virbu, Strazdes, Lubes, Ã ªves, Valdgales, Laidzes, Ãrlavas, LÃ «bagu un Abavas pagasts, Sabiles, Stendes un ValdemÃ rpils pilsÃ ta,  Ventspils novada Ances, TÃ rgales, Popes un Puzes pagasts,  ÃdaÃ ¾u novads,  Aglonas novads,  Aizkraukles novads,  AknÃ «stes novads,  Alojas novads,  AlÃ «ksnes novads,  Amatas novads,  BabÃ «tes novads,  Baldones novads,  Baltinavas novads,  BeverÃ «nas novads,  Burtnieku novads,  Carnikavas novads,  CÃ su novads,  Cesvaines novads,  Ciblas novads,  Dagdas novads,  Dundagas novads,  Engures novads,  Ã rgÃ ¼u novads,  Iecavas novads,  IlÃ «kstes novads,  Jaunjelgavas novads,  Jaunpils novads,  JÃ kabpils novads,  KÃ rsavas novads,  Ã ¶eguma novads,  Ã ¶ekavas novads,  KocÃ nu novads,  Kokneses novads,  KrÃ slavas novads,  Krustpils novads,  LielvÃ rdes novads,  LÃ «gatnes novads,  LÃ «vÃ nu novads,  LubÃ nas novads,  Ludzas novads,  Madonas novads,  MÃ lpils novads,  MÃ rupes novads,  Mazsalacas novads,  MÃ rsraga novads,  NaukÃ ¡Ã nu novads,  Neretas novads,  Ogres novads,  Olaines novads,  Ozolnieku novads,  PÃ rgaujas novads,  PÃ ¼aviÃ u novads,  PriekuÃ ¼u novads,  RÃ zeknes novads,  Rojas novads,  RÃ «jienas novads,  SalacgrÃ «vas novads,  Salas novads,  Saulkrastu novads,  SkrÃ «veru novads,  StrenÃ u novads,  Tukuma novads,  Valkas novads,  VarakÃ ¼Ã nu novads,  Vecpiebalgas novads,  Vecumnieku novads,  ViesÃ «tes novads,  ViÃ ¼akas novads,  ViÃ ¼Ã nu novads,  Zilupes novads,  Garkalnes novada daÃ ¼a, kas atrodas uz ziemeÃ ¼rietumiem no autoceÃ ¼a A2,  RopaÃ ¾u novada daÃ ¼a, kas atrodas uz austrumiem no autoceÃ ¼a P10,  republikas pilsÃ ta Daugavpils,  republikas pilsÃ ta JÃ kabpils,  republikas pilsÃ ta JÃ «rmala,  republikas pilsÃ ta RÃ zekne,  republikas pilsÃ ta Valmiera. 3. Lithuania The following areas in Lithuania:  BirÃ ¾Ã ³ rajono savivaldybÃ : NemunÃ lio RadviliÃ ¡kio, PabirÃ ¾Ã s, PaÃ eriaukÃ ¡tÃ s ir ParovÃ jos seniÃ «nijos,  KupiÃ ¡kio rajono savivaldybÃ : NoriÃ «nÃ ³, SkapiÃ ¡kio, SubaÃ iaus ir Ã imoniÃ ³ seniÃ «nijos,  PanevÃ Ã ¾io rajono savivaldybÃ : NaujamiesÃ io, PaÃ ¯strio, Ramygalos, SmilgiÃ ³, UpytÃ s, VadokliÃ ³, VelÃ ¾io seniÃ «nijos ir Krekenavos seniÃ «nijos dalis Ã ¯ rytus nuo NevÃ Ã ¾io upÃ s,  Alytaus miesto savivaldybÃ ,  BirÃ ¾Ã ³ miesto savivaldybÃ ,  Jonavos miesto savivaldybÃ ,  KaiÃ ¡iadoriÃ ³ miesto savivaldybÃ ,  Kauno miesto savivaldybÃ ,  PanevÃ Ã ¾io miesto savivaldybÃ ,  PrienÃ ³ miesto savivaldybÃ ,  Vilniaus miesto savivaldybÃ ,  Alytaus rajono savivaldybÃ ,  AnykÃ ¡Ã iÃ ³ rajono savivaldybÃ ,  Ignalinos rajono savivaldybÃ ,  Jonavos rajono savivaldybÃ ,  KaiÃ ¡iadoriÃ ³ rajono savivaldybÃ ,  Kauno rajono savivaldybÃ ,  KÃ dainiÃ ³ rajono savivaldybÃ ,  LazdijÃ ³ rajono savivaldybÃ ,  MolÃ tÃ ³ rajono savivaldybÃ ,  PrienÃ ³ rajono savivaldybÃ ,  RokiÃ ¡kio rajono savivaldybÃ ,  Ã alÃ ininkÃ ³ rajono savivaldybÃ ,  Ã irvintÃ ³ rajono savivaldybÃ ,  Ã venÃ ioniÃ ³ rajono savivaldybÃ ,  TrakÃ ³ rajono savivaldybÃ ,  UkmergÃ s rajono savivaldybÃ ,  Utenos rajono savivaldybÃ ,  Vilniaus rajono savivaldybÃ ,  VarÃ nos rajono savivaldybÃ ,  ZarasÃ ³ rajono savivaldybÃ ,  BirÃ ¡tono savivaldybÃ ,  DruskininkÃ ³ savivaldybÃ ,  ElektrÃ nÃ ³ savivaldybÃ ,  Visagino savivaldybÃ . 4. Poland The following areas in Poland: w wojewÃ ³dztwie podlaskim:  gmina Dubicze Cerkiewne, czÃÃ ci gmin Kleszczele i Czeremcha poÃ oÃ ¼one na wschÃ ³d od drogi nr 66 w powiecie hajnowskim,  gmina Rutki w powiecie zambrowskim,  gmina Kobylin-Borzymy w powiecie wysokomazowieckim,  gminy Czarna BiaÃ ostocka, Dobrzyniewo DuÃ ¼e, GrÃ ³dek, MichaÃ owo, SupraÃ l, Tykocin, WasilkÃ ³w, ZabÃ udÃ ³w, Zawady i Choroszcz w powiecie biaÃ ostockim,  czÃÃ Ã  gminy Bielsk Podlaski poÃ oÃ ¼ona na wschÃ ³d od linii wyznaczonej przez drogÃ nr 19 (w kierunku pÃ ³Ã nocnym od miasta Bielsk Podlaski) i przedÃ uÃ ¼onej przez wschodniÃ granicÃ miasta Bielsk Podlaski i drogÃ nr 66 (w kierunku poÃ udniowym od miasta Bielsk Podlaski), czÃÃ Ã  gminy Orla poÃ oÃ ¼ona na wschÃ ³d od drogi nr 66 w powiecie bielskim,  gminy KuÃ ºnica, SokÃ ³Ã ka, SzudziaÃ owo i Krynki w powiecie sokÃ ³lskim, w wojewÃ ³dztwie mazowieckim:  poÃ udniowa czÃÃ Ã  gmina PlaterÃ ³w od linii kolejowej Nr 31 (Czeremcha  Siedlce) w powiecie Ã osickim, w wojewÃ ³dztwie lubelskim:  gminy Piszczac i KodeÃ  w powiecie bialskim. PART III 1. Estonia The following areas in Estonia:  JÃ µgeva maakond,  JÃ ¤rva maakond,  osa Kuusalu vallast, mis asub lÃ µuna pool maanteest nr 1 (E20),  osa Tamsalu vallast, mis asub edela pool Tallinna-Tartu raudteest,  Aegviidu vald,  Anija vald,  Kadrina vald,  Kolga-Jaani vald,  KÃ µo vald,  Laeva vald,  Laimjala vald,  Pihtla vald,  Rakke vald,  Tapa vald,  VÃ ¤ike-Maarja vald,  Valjala vald. 2. Latvia The following areas in Latvia:  Apes novada VireÃ ¡u pagasts,  Balvu novada KubuÃ ¼u un Balvu pagasts un Balvu pilsÃ ta,  Daugavpils novada NÃ «cgales, Kalupes, Dubnas un ViÃ ¡Ã ·u pagasts,  Gulbenes novada BeÃ ¼avas, Galgauskas, Jaungulbenes, Daukstu, Stradu, Litenes, StÃ merienas, Tirzas, Druvienas, Rankas, Lizuma un Lejasciema pagasts un Gulbenes pilsÃ ta,  IkÃ ¡Ã ·iles novada TÃ «nÃ «Ã ¾u pagasta daÃ ¼a, kas atrodas uz ziemeÃ ¼rietumiem no autoceÃ ¼a P10,  Krimuldas novada Krimuldas pagasta daÃ ¼a, kas atrodas uz dienvidrietumiem no autoceÃ ¼a V89 un V81, un LÃ durgas pagasta daÃ ¼a, kas atrodas uz dienvidrietumiem no autoceÃ ¼a V81 un V128,  LimbaÃ ¾u novada VidriÃ ¾u pagasts,  PreiÃ ¼u novada PreiÃ ¼u, Aizkalnes un PelÃ Ã u pagasts un PreiÃ ¼u pilsÃ ta,  Raunas novada Drustu pagasts,  RiebiÃ u novada RiebiÃ u un RuÃ ¡onas pagasts,  RugÃ ju novada RugÃ ju pagasts,  Siguldas novada Siguldas pagasts un AllaÃ ¾u pagasta daÃ ¼a, kas atrodas uz ziemeÃ ¼iem no autoceÃ ¼a P3, un Siguldas pilsÃ ta,  Smiltenes novada Launkalnes, VariÃ u un Palsmanes pagasts,  InÃ ukalna novads,  Jaunpiebalgas novads,  Salaspils novads,  SÃ jas novads,  VÃ rkavas novads,  Garkalnes novada daÃ ¼a, kas atrodas uz dienvidaustrumiem no autoceÃ ¼a A2,  RopaÃ ¾u novada daÃ ¼a, kas atrodas uz rietumiem no autoceÃ ¼a P10,  StopiÃ u novada daÃ ¼a, kas atrodas uz austrumiem no autoceÃ ¼a V36, P4 un P5, Acones ielas, DauguÃ ¼upes ielas un DauguÃ ¼upÃ «tes. 3. Lithuania The following areas in Lithuania:  BirÃ ¾Ã ³ rajono savivaldybÃ : Vabalninko, Papilio ir Ã irvenos seniÃ «nijos,  KupiÃ ¡kio rajono savivaldybÃ : Alizavos ir KupiÃ ¡kio seniÃ «nijos,  PanevÃ Ã ¾io rajono savivaldybÃ : MieÃ ¾iÃ ¡kiÃ ³, Raguvos ir KarsakiÃ ¡kio seniÃ «nijos,  Pasvalio rajono savivaldybÃ : DaujÃ nÃ ³ ir KrinÃ ino seniÃ «nijos. 4. Poland The following areas in Poland: w wojewÃ ³dztwie podlaskim:  powiat grajewski,  powiat moniecki,  gminy CzyÃ ¼e, BiaÃ owieÃ ¼a, HajnÃ ³wka z miastem HajnÃ ³wka, Narew, Narewka i czÃÃ ci gminy Czeremcha i Kleszczele poÃ oÃ ¼one na zachÃ ³d od drogi nr 66 w powiecie hajnowskim,  gminy Mielnik, Milejczyce, Nurzec-Stacja, Siemiatycze z miastem Siemiatycze w powiecie siemiatyckim, w wojewÃ ³dztwie mazowieckim:  gminy Sarnaki, Stara Kornica i Huszlew w powiecie Ã osickim, w wojewÃ ³dztwie lubelskim:  gminy KonstantynÃ ³w, JanÃ ³w Podlaski, LeÃ na Podlaska, Rokitno, BiaÃ a Podlaska, Zalesie i Terespol z miastem Terespol w powiecie bialskim,  powiat miejski BiaÃ a Podlaska. PART IV Italy The following areas in Italy:  tutto il territorio della Sardegna.